Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 17-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/21.
Applicant's election with traverse of Group I in the reply filed on 5/21/21 is acknowledged.  The traversal is on the ground(s) that it would not be overly burdensome for the Examiner to search Groups I to III because the search required for Groups II and III would, in all probability, encompass, or at least overlap, the searching of the subject matter of Group I.
This is not found persuasive because the search for and examination of the additional Groups and claims in those groups would seriously, unduly, and unfairly burden the examiner by prolonging the amount of time required to properly evaluate this application. Examiner submits that the search for the subject matter of Group I would not necessarily encompass a search for subject matter of Groups II and III as the invention do not overlap in scope and a search for the product would not necessarily require a search for the process steps. This line of reasoning from the applicant reflects a poor understanding of the search process and does not meaningfully contribute to the prosecution of this case. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
At page 12, line 31, “adhesive indicated at 25” should be “adhesive indicated at 24” as shown in FIG. 2B.  
At page 13, line 14, “adhesive 25” should be “adhesive 24”. 
At page 13, line 30, “25 to the window 25” should be “24 to the window 22”.
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: this claim depends from itself but should instead depend from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, and 15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by CA 079. 
For claim 1, CA 079 discloses a liftgate assembly (FIG.7) for a vehicle, comprising: 
at least one local reinforcement (36) molded to at least one first reinforcement (areas 110,112,108,106); 
at least one first panel (100), said at least one first reinforcement attached to said at least one first panel (at 58); and 
at least one outer panel (12,14,16,18) operably coupled to said at least one first panel, said at least one outer panel including a finished show surface.  
For claim 2, said at least one local reinforcement is at least one pair of local reinforcements (FIG.10), and wherein said at least one first reinforcement is at least one pair of reinforcements (FIGs.5A-B).  
For claim 5, further comprising at least one additional reinforcement attached to said at least one first panel.  
For claim 6, further comprising a second pair of local reinforcements (46) overmolded to said at least one pair of reinforcements.  
For claim 7, said at least one pair of local reinforcements and second pair of local reinforcements are located toward an upper portion and toward a lower portion of said at least one pair of reinforcements, respectively.  
For claims 8, 11, and 12, further comprising: 
at least one second reinforcement attached to said at least one first panel substantially above an opening in the at least one first panel, 
said opening provided for a rear window; 
at least one third reinforcement (48) attached to said at least one first panel substantially below an opening in the at least one first panel, 
said opening provided for a rear window.  
For claim 9, said at least one outer panel (12,14,16,18) comprises a first panel (12) that is an upper outer panel adhesive bonded to said at least one second reinforcement and a second panel (14,16) that is a lower outer panel adhesive bonded to said at least one third reinforcement.  
For claim 10, the at least one local reinforcement is metallic (steel).  
For claim 15, the at least one first panel and/or the at least one reinforcement is/are a glass filled reinforced polypropylene.  
With regard to the process limitations, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process . 

Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by CA 079. 
For claim 1, CA 079 discloses a liftgate assembly (FIG.7) for a vehicle, comprising: 
at least one local reinforcement (36, see FIGs.8-9) attached to at least one first reinforcement (34); at least one first panel (22), said at least one first reinforcement (36) attached to said at least one first panel (at 58); and 
at least one outer panel (12,14,16,18) operably coupled to said at least one first panel, said at least one outer panel including a finished show surface.  
For claim 12, further comprising: 
at least one additional reinforcement (48) attached to said at least one first panel substantially below an opening in the at least one first panel, said opening provided for a rear window.  
For claim 13, further comprising an additional local reinforcement (FIG.1) mechanically connected to said additional reinforcement, wherein the location for said additional local reinforcement is a latch area.  
For claim 14, said additional reinforcement includes a plurality of openings (30) without material for weight reduction.  
With regard to the process limitations, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kuntze et al. (8403399). 
For claim 1, Kuntze et al. disclose a liftgate assembly for a vehicle, comprising: 
at least one local reinforcement (18,20,22, FIG.1) attached to at least one first reinforcement (28,30); 
at least one first panel (14), said at least one first reinforcement attached to said at least one first panel; and 
at least one outer panel (32) operably coupled to said at least one first panel, said at least one outer panel including a finished show surface.  
For claim 2, said at least one local reinforcement is at least one pair of local reinforcements (on either side), and wherein said at least one first reinforcement is at least one pair of reinforcements.  
For claim 3, said at least one pair of reinforcements is infrared welded to said at least one first panel substantially at opposite sides of an opening (FIG.1) in said at least one first panel, said opening provided for a window glass.  
With regard to the process limitations, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntze et al. as applied above. 
For claim 4, Kuntze et al. disclose said at least one pair of reinforcements are attached to said at least one first panel in a D-pillar area of said vehicle but is silent on the sectional properties in said D-pillar area achieving vibration frequency requirements of at least 40 Hertz.
It would have been obvious to one of ordinary skill in the art to have provided the D-pillar area of Kuntze et al. with at least the recited frequency requirements know to a PHOSITA to attenuate vehicle noise and vibrations as a result of operating the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612